Citation Nr: 1808056	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-20 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, panic disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The June 2012 rating decision denied service connection for major depressive disorder with panic attacks.  A review of the record indicates that the Veteran has also reported experiencing anxiety and PTSD due to his military service.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for a psychiatric disorder, to include depression, panic disorder, anxiety disorder, and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran had a Board hearing in October 2016.  At the hearing, the Veteran submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder due to his military service.  In this regard, in a July 2010 claim form, he reported experiencing depression, panic attacks, and anxiety due to service.  He also reported being treated by a VA physician in Scottsburg, Indiana for these conditions in 1977.  Thereafter, in a February 2015 statement, the Veteran reported having PTSD due to his military service.  During the October 2016 Board hearing, the Veteran reported being troubled by dead bodies located in a morgue on his ship and seeing rockets fired at the ship.  He also reported experiencing stress upon learning of his father's diagnosis with brain cancer during service.  He stated that he began experiencing periods of shortness of breath, sweating, and dizziness which continued after his discharge from service.  His wife also testified that the Veteran told her in letters drafted during service that he was under a lot of stress.  Both the Veteran and his wife reported that he sought VA treatment for panic attacks shortly after his discharge at a Louisville VA medical facility.

The Veteran's service personnel records (SPRs) reflect that he served aboard the USS Whetstone and USS Okinawa during the Vietnam War.  They also reflect that he was discharged from service to allow him to assist his family due to his father's diagnosis with brain and lung cancer.

The Veteran's post-service VA treatment records show that he has been diagnosed or assessed with depression, dysthymia, a panic disorder, agoraphobia, and generalized anxiety disorder.  He was afforded a VA examination in regard to this claim in March 2015.  During the examination, the Veteran reported in-service stressors of seeing deceased fellow service members brought on board his ship and being shot at while transporting fellow service members from his ship to the shore.  He also reported that he began experiencing panic attacks in 1972 following his discharge from service.  The examiner found that the Veteran did not exhibit symptoms of PTSD, or any other trauma and stressor related disorder, or depression.  She did find that he had symptoms consistent with a diagnosis of panic disorder.  However, the examiner did not offer an etiology for the Veteran's panic disorder.  Therefore, another VA examination is necessary to determine if the Veteran has a psychiatric disorder related to service and to again address the possibility of PTSD.

In addition, VA treatment records from the time period following the Veteran's discharge have not been associated with the record.  While a May 2014 report states that all of the Veteran's VA treatment records had been submitted to the RO from the Louisville VA Medical Center (VAMC), it is unclear if a search of non-digital and retired records has yet been attempted.  Furthermore, while on remand, updated VA treatment records should be associated with the file.

Accordingly, the claim is REMANDED for the following actions:

1.  Take all appropriate steps to obtain all of the Veteran's VA treatment records from the Louisville, Kentucky and Scottsburg, Indiana VA treatment locations dated prior to 1997, to include searching non-digital and retired records.  Associate any located records with the claims file.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made, why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from March 2015.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all diagnosed psychiatric disorders.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  Identify all of the Veteran's psychiatric disorders, to include whether he meets the criteria for PTSD.

(B)  If the examiner finds that the Veteran meets the diagnostic criteria for PTSD, indicate whether it was caused or incurred during service and whether such diagnosis is the result of an in-service stressor, to include seeing deceased fellow service members, experiencing incoming fire while serving in Vietnam, or his father's cancer.

(C)  For each psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder had its onset during, or is otherwise related to, the Veteran's military service.  

4.  Finally, readjudicate the appeal.  If the benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

